      Case 2:19-cv-01624-MJH-CRE Document 98 Filed 05/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JAMES A. PROVITT,                               )
                                                 )       Civil Action No. 19-1624
                        Plaintiff,               )
                                                 )       District Judge Marilyn J. Horan
         v.                                      )       Chief Magistrate Judge Cynthia Reed Eddy
                                                 )
 SERGEANT TANNER, NURSE BRENT,                   )
 and PHYSICIAN ASSISTANT DARLA                   )
 COWDEN,                                         )
                                                 )
                        Defendants.              )


                                     MEMORANDUM ORDER

       Before the Court is an appeal, ECF No. 96, filed by Plaintiff James A. Provitt, requesting

review of the Magistrate Judge’s Order, dated April 6, 2021, ECF No. 82, granting in part and

denying in part Plaintiff’s Motion to Compel Discovery. Chief Magistrate Judge Cynthia Reed

Eddy granted Mr. Provitt’s request for the production of Defendant Sergant Tanner’s disciplinary

record of abuse but denied Mr. Provitt’s request for the Pennsylvania Department of Corrections

emergency/nursing protocols. (ECF No. 82). Upon review, the Court concludes that the Order

appealed from is neither clearly erroneous nor an abuse of discretion. Therefore, Mr. Provitt’s

appeal will be dismissed.

       The Federal Magistrates Act, 28 U.S.C. §§ 631-639, provides two separate standards for

judicial review of a magistrate judge’s decision: (i) “de novo,” for magistrate resolution of

dispositive matter, 28 U.S.C. § 636(b)(1)(B)-(C), accord Fed. R. Civ. P. 72(b) (referring to “a

pretrial matter dispositive of a claim or defense”), and (ii) “clearly erroneous or contrary to law,”

for magistrate resolution of nondispositive matters, 28 U.S.C. § 636(b)(1)(A), accord Fed. R.

Civ. P. 72(a) (referring to “a pretrial matter not dispositive of a party’s claim or defense”). In


                                                     1
      Case 2:19-cv-01624-MJH-CRE Document 98 Filed 05/19/21 Page 2 of 3




this case, the Order appealed from is nondispositive and will not be disturbed unless such is

found to be clearly erroneous or contrary to law. A finding is clearly erroneous “when although

there is evidence to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer, 470 U.S.

564, 573 (1985) (citing United States v. U.S. Gypsum Co., 333 U.S. 364 (1948)). “Where a

magistrate judge is authorized to exercise his or her discretion, the decision will be reversed only

for an abuse of that discretion.” Cooper Hosp./Univ. Med. Ctr. v. Sullivan, 183 F.R.D. 119, 127

(D.N.J. 1998).

       Mr. Provitt does not provide any reasoning in his Notice of Appeal, but he contests the

portion of the Magistrate Judge’s Order denying the production of the Pennsylvania Department

of Corrections’ emergency/nursing protocols. As the Pennsylvania Department of Corrections

explained in its Responses to Plaintiff’s Motion to Compel, the emergency protocols that Mr.

Provitt requests are confidential and irrelevant to Mr. Provitt’s Eighth Amendment claim. (ECF

No. 80-1, at 1). The emergency protocols that Mr. Provitt requests are “the facility’s

responsibilities in dealing with an emergency and/or critical medical situation i.e. cardiac arrests,

trauma, and incident involving emergency life-saving care.” (ECF No. 80-1, at 1). Because Mr.

Provitt’s injury was not considered an emergent medical situation, the emergency/nursing

protocols are irrelevant to Mr. Provitt’s Eighth Amendment claim before this Court. Therefore,

the Magistrate Judge’s Order is not clearly erroneous, contrary to law, or an abuse of discretion

in denying Mr. Provitt’s Motion to Compel Discovery regarding the emergency/nursing

protocols. The Magistrate Judge’s Order granting in part and denying in part Mr. Provitt’s

Motion to Compel Discovery is affirmed.




                                                  2
      Case 2:19-cv-01624-MJH-CRE Document 98 Filed 05/19/21 Page 3 of 3




Date: May 19, 2021
                                              Marilyn J. Horan
                                              United States District Judge



cc:   JAMES A. PROVITT
      FL-4763
      SCI Phoenix
      1200 Mokychic Road
      Collegeville, PA 19426
      (via U.S. First Class Mail)

      All Counsel of Record
      (via ECF electronic notification)




                                          3
